
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1956
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prohibit operators of civil aircraft of
		  the United States from participating in the European Union’s emissions trading
		  scheme, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 European Union Emissions Trading
			 Scheme Prohibition Act of 2011.
		2.Prohibition on participation in the
			 European Union's emissions trading scheme
			(a)In generalThe Secretary of Transportation shall
			 prohibit an operator of a civil aircraft of the United States from
			 participating in the emissions trading scheme unilaterally established by the
			 European Union in EU Directive 2003/87/EC of October 13, 2003, as amended, in
			 any case in which the Secretary determines the prohibition to be, and in a
			 manner that is, in the public interest, taking into account—
				(1)the impacts on U.S. consumers, U.S.
			 carriers, and U.S. operators;
				(2)the impacts on the economic, energy, and
			 environmental security of the United States; and
				(3)the impacts on U.S. foreign relations,
			 including existing international commitments.
				(b)Public
			 hearingAfter determining
			 that a prohibition under this section may be in the public interest, the
			 Secretary must hold a public hearing at least 30 days before imposing any
			 prohibition.
			(c)Reassessment of determination of public
			 interestThe
			 Secretary—
				(1)may reassess a determination under
			 subsection (a) that a prohibition under that subsection is in the public
			 interest at any time after making such a determination; and
				(2)shall reassess such a determination
			 after—
					(A)any amendment by the European Union to the
			 EU Directive referred to in subsection (a); or
					(B)the adoption of any international agreement
			 pursuant to section 3(1).
					(C)enactment of a public law or issuance of a
			 final rule after formal agency rulemaking, in the United State to address
			 aircraft emissions.
					3.Negotiations
			(a)In generalThe Secretary of Transportation, the
			 Administrator of the Federal Aviation Administration, and other appropriate
			 officials of the United States Government—
				(1)should, as appropriate, use their authority
			 to conduct international negotiations, including using their authority to
			 conduct international negotiations to pursue a worldwide approach to address
			 aircraft emissions, including the environmental impact of aircraft emissions;
			 and
				(2)shall, as appropriate and except as
			 provided in subsection (b), take other actions under existing authorities that
			 are in the public interest necessary to hold operators of civil aircraft of the
			 United States harmless from the emissions trading scheme referred to under
			 section 2.
				(b)Exclusion of payment of taxes and
			 penaltiesActions taken under
			 subsection (a)(2) may not include the obligation or expenditure of any amounts
			 in the Airport and Airway Trust Fund established under section 9905 of the
			 Internal Revenue Code of 1986, or amounts otherwise made available to the
			 Department of Transportation or any other Federal agency pursuant to
			 appropriations Acts, for the payment of any tax or penalty imposed on an
			 operator of civil aircraft of the United States pursuant to the emissions
			 trading scheme referred to under section 2.
			4.Definition of civil aircraft of the United
			 StatesIn this Act, the term
			 civil aircraft of the United States has the meaning given the term
			 under section 40102(a) of title 49, United States Code.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
